—In an action to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), entered February 13, 1997, which, inter alia, granted the respondents’ motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff alleges in his complaint that, at the time of the decedent’s accident, the respondents were the lessees of certain premises located at 605 Rockaway Turnpike, in Lawrence, New York. The evidentiary submissions of the respondents established that the critical allegation as to their status as lessees of this property was “manifestly false” (CD Music Co. v Bassline, Inc., 242 AD2d 654; see also, Jacobs v Haber, 232 AD2d 372; O’Dette v Guzzardi, 204 AD2d 291). The plaintiff failed to demonstrate any alternative basis upon which the respondents *559might be held liable for the decedent’s injury and subsequent death. The Supreme Court therefore properly dismissed the complaint insofar as asserted against them (see, Jacobs v Haber, supra; see also, Pebble Cove Homeowners' Assn. v Fidelity N. Y., 153 AD2d 843). Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.